Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT is made and entered into as of June 6, 2014 (the
“Agreement”) by and among National Holdings Corporation, a Delaware corporation
(the “Company”), and each of the other parties listed on the signature page
hereto (each, an “Investor” and collectively, the “Investors”). The Company and
the Investors are referred to herein as the “Parties.”

 

WHEREAS, the Investors beneficially own the number of shares of the Company’s
common stock, par value $0.02 per share (the “Common Stock”), listed on Exhibit
A hereto;

 

WHEREAS, on February 14, 2014, Iroquois Capital Management LLC (”Iroquois”) on
behalf of the Investors, delivered a letter to the Company expressing an
intention to nominate director candidates (the “Nomination Letter”) for election
to the Company’s Board of Directors (the “Board”) at the Company’s 2014 annual
meeting of stockholders (including any adjournment thereof, the “2014 Annual
Meeting”), and on March 20, 2014, the Investors filed a preliminary proxy
statement with the Securities and Exchange Commission (the “SEC”) relating to
the solicitation of proxies for the 2014 Annual Meeting (the “Investors
Preliminary Proxy Statement”); and

 

WHEREAS, the Company and the Investors have reached an agreement with respect to
certain matters related to the 2014 Annual Meeting, including the Nomination
Letter and the Investors Preliminary Proxy Statement, and certain other matters,
as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

Section 1.     Board of Directors and Related Matters.

 

(a)     The Investors and the Company hereby acknowledge and agree that:

 

(i)     Peter Zurkow will not stand for re-election as a class I director at the
2014 Annual Meeting and Leonard Sokolow will resign from the Board immediately
following the 2014 Annual Meeting.

 

(ii)     The Board shall take all action necessary immediately following the
2014 Annual Meeting to appoint Richard Abbe, as a class III director to serve as
a director of the Company until his successors are duly elected and qualified,
subject to the terms of this Agreement.

 

 

(iii)     The Nominating Committee (the “Nominating Committee”) of the Board
will recommend for nomination and the Board will nominate Robert B. Fagenson,
William Lerner, James Ciocia, Frederick Wasserman and Joshua Silverman
(collectively, the “2014 Nominees”) for election as class I directors at the
2014 Annual Meeting and will recommend a vote for the 2014 Nominees and solicit
proxies from the Company’s stockholders for the election of the 2014 Nominees at
the 2014 Annual Meeting. The Company agrees that it shall hold the 2014 Annual
Meeting no later than July 31, 2014. If for any reason Richard Abbe or Joshua
Silverman shall die or withdraw as a nominee prior to appointment or election,
as the case may be, a replacement nominee proposed by the Investors and
reasonably acceptable to the Company shall be substituted consistent with the
provisions of clause (iv) hereof. Richard Abbe or Joshua Silverman are referred
to herein individually as an “Investor Director” and collectively as the
“Investor Directors”).

 

 
 

--------------------------------------------------------------------------------

 

 

(iv)     To the extent an Investor Director resigns for any reason other than
pursuant to Section 6 or is otherwise unable to serve as a director or is
removed as a director by the stockholders of the Company, in each case, during
the Standstill Period, the Investors shall be entitled to designate, for
consideration by the Nominating Committee as a replacement for such Investor
Director, an individual who (A) qualifies as “independent” under the rules of
the Nasdaq Stock Market, (B) has relevant business and financial experience, and
(C) is qualified to serve as a director under the Delaware General Corporation
Law (the “DGCL”). The Nominating Committee, consistent with its fiduciary
duties, shall consider such candidate within ten (10) business days after a
completed customary director and officer questionnaire has been received by the
Nominating Committee, and the Board shall appoint such candidate if approved by
the Nominating Committee (whose approval and appointment shall not be
unreasonably withheld) within five (5) business days (any such replacement
director appointed in accordance with the provisions of this Section 1(a)(iv)
shall be referred to as an “Investor Director” for the purposes of this
Agreement). In the event the Nominating Committee shall decline to recommend any
candidate designated by the Investors, the Investors may propose one or more
replacement designees, subject to the above criteria. As a condition to
commencement of a term on the Board (or nomination therefor), each replacement
Investor Director shall provide to the Company an irrevocable letter of
resignation described below in Section 6.

 

(v)     Promptly following the conclusion of the 2014 Annual Meeting, but in any
event no later than fifteen (15) business days thereafter, the Board will take
all action necessary to create a strategy committee of the Board (the “Strategy
Committee”). The Strategy Committee will be comprised of six non-management
members of the Board, each of whom is “independent” under the rules of the
Nasdaq Stock Market and two of whom shall be the Investor Directors. The
Strategy Committee shall have two Co-Chairmen, one of whom shall be an Investor
Director. The Strategy Committee will function in accordance with the terms
hereof until disbanded on Board action any time after the expiration of the
Standstill Period.

 

 

(vi)     Promptly following the conclusion of the 2014 Annual Meeting, but in
any event no later than fifteen (15) business days thereafter, the Board will
take all action necessary to appoint one Investor Director to the Audit
Committee of the Board and one Investor Director to the Corporate Governance
Committee of the Board.

 

 

(vii)     Joshua Silverman hereby agrees and consents to be named as a nominee
in the Company’s proxy statement for the 2014 Annual Meeting and to serve as a
class I director if elected.

 

(viii)     Upon execution of this Agreement, the Company will promptly pay to
the Investors their legal and advisory fees in connection with this Agreement,
invoices for which shall be provided to the Company. For the avoidance of doubt,
such legal and advisory fees shall not exceed $85,000.

 

 

(b)     Upon execution of this Agreement, the Investors hereby irrevocably
withdraw the Nomination Letter and any and all related materials and notices
submitted to the Company in connection therewith and in any solicitation
materials concerning the foregoing or otherwise related to the 2014 Annual
Meeting and filed by it on its behalf with the SEC or furnished to stockholders
of the Company. Each of the Investors and its Affiliates and Associates shall,
and shall cause each of their Affiliates and Associates to, immediately cease
all efforts, direct or indirect, in furtherance of the Nomination Letter, the
Investors Preliminary Proxy Statement and any related solicitation in connection
therewith.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     The Investors irrevocably withdraw their demand for a stockholder list,
and other materials and books and records pursuant to Section 220 of the DGCL or
otherwise, and shall promptly return (and, to the extent such materials may be
held by parties not members of the Investors, shall cause such parties to
promptly return) to the Company all materials and summaries or duplicates
thereof that have been delivered to the Investors or their respective
representatives on or prior to the date hereof

 

(d)     Each of the Investors Nominees shall at all times while such Investor
Nominee is a director of the Company comply with the provisions of this
Agreement and all policies and guidelines of the Board, any committees thereof
or the Company applicable to Board members. Each Investor Director acknowledges
that his or her obligations under this Agreement are in addition to the
fiduciary and common law duties of any director of a Delaware corporation.

 

(e)     The Investors shall promptly file an amendment to the Schedule 13D,
originally filed on November 21, 2014, as amended by Amendment No 1 thereto
filed on February 11, 2014 (the “Schedule 13D”) reporting the entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. The Investors shall provide to the Company a reasonable opportunity to
review and comment on such amendment in advance of filing, and shall consider in
good faith the reasonable and timely comments of the Company.

 

(f)     While serving as members of the Board, the Investor Directors will
receive the same benefits of directors’ and officers’ insurance and any
indemnity and exculpation arrangements available generally to the other Board
members and shall be compensated for their service as directors and shall be
reimbursed for their expenses on the same basis as all other non-employee
directors of the Company are compensated and reimbursed.

 

(g)     As promptly as possible, and in any event within one (1) business day,
Iroquois shall notify the Company when the Investors, together with all
Affiliates, cease collectively to beneficially own at least 5%, 4% and 3% of the
outstanding shares (subject to adjustment for stock splits, reclassifications,
combinations and similar adjustments) of Common Stock (determined in accordance
with Rule 13d-3 under the Securities Exchange Act of 1934, as amended).

 

(h)     The Company will use its commercially reasonable efforts to reduce the
size of the board to nine (9) members by the end of the 2016 annual meeting of
stockholders of the Company.

 

Section 2.     Voting Agreement.

 

(a)     At the 2014 Annual Meeting, the Investors agree to appear in person or
by proxy and vote all shares of Common Stock beneficially owned by each Investor
and its Affiliates and Associates in favor of (i) the election of the 2014
Nominees and (ii) the following other matters recommended for stockholder
approval by the Board: (A) approval of an amendment to the Company’s certificate
of incorporation to increase the total number of authorized shares of Common
Stock from 150,000,000 shares to 250,000,000 shares and (B) approval of an
amendment to the Company’s certificate of incorporation to effect a reverse
stock split of the Common Stock at a split ratio of not less than one-for-eight
and not more than one-for twenty, to be effective, if at all, at such time as
the Company’s Board of Directors shall determined in its sole discretion.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     At any subsequent annual or special meeting of stockholders of the
Company (or adjournments thereof) during the Standstill Period, the Investors
agree to vote all shares of Common Stock beneficially owned by each Investor and
its Affiliates and Associates in favor of the election to the Board of those
director nominees nominated for election by the Nominating Committee or the
Board and against the removal of any directors whose removal is not recommended
by the Board.

 

(c)     Each Investor agrees to, within ten (10) business days after receipt,
execute and deliver to the Company, or cause to be executed and delivered to the
Company, the proxy card sent to the Investors by the Company in connection with
the 2014 Annual Meeting and any subsequent annual or special meeting of
stockholders of the Company (or adjournments thereof) during the Standstill
Period (and any other legal proxies delivered to the Investors required to vote
any shares held in “street name”) directing that the shares of Common Stock
beneficially owned by such Investor, as of the applicable record date, be voted
in accordance with Section 2(a) and Section 2(b).

 

Section 3.     Standstill.

 

(a)     Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period, neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner, acting alone or in concert with others:

 

(i)     acquire, offer to acquire or agree to acquire, alone or in concert with
any other individual or entity, by purchase, tender offer, exchange offer,
agreement or business combination or any other manner, beneficial ownership of
any securities of the Company;

 

(ii)     submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or otherwise) or any notice of nomination or other business for
consideration, or nominate any candidate for election to the Board (including by
way of Rule 14a-11 of Regulation 14A), other than as expressly permitted by this
Agreement;

 

(iii)     engage in, directly or indirectly, any “solicitation” (as defined in
Rule 14a-1 of Regulation 14A) of proxies (or written consents) or otherwise
become a “participant in a solicitation” (as such term is defined in Instruction
3 of Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock or grant a proxy with respect to the voting of the Common Stock or other
voting securities to any person other than to the Board or persons appointed as
proxies by the Board;

 

(iv)     form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the Common Stock or deposit any
shares of Common Stock in a voting trust or similar arrangement or subject any
shares of Common Stock to any voting agreement or pooling arrangement other than
as set forth in the Schedule 13D on the date hereof;

 

(v)     seek to call, or to request the call of, a special meeting of the
Company’s stockholders, or make a request for a list of the Company’s
stockholders;

 

(vi)     vote for any nominee or nominees for election to the Board, other than
those nominated or supported by the Board;

 

 

 
4

--------------------------------------------------------------------------------

 

 

(vii)     except as specifically provided in Section 1 and Section 2 of this
Agreement, seek to place a representative or other Affiliate, Associate or
nominee on the Board or seek the removal of any member of the Board or a change
in the size or composition of the Board;

 

(viii)     effect or seek to effect, in any capacity other than as a member of
the Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in (A)
any acquisition of any material assets or businesses of the Company or any of
its subsidiaries, or any sale, lease, exchange, pledge, mortgage, or transfer
thereof (including through any arrangement having substantially the same
economic or other effect as a sale, lease, exchange, pledge, mortgage, or
transfer or assets); (B) any tender offer or exchange offer, merger, acquisition
or other business combination involving the Company or any of its subsidiaries,
or (C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its subsidiaries

 

(ix)     make any demands for books and records and other materials pursuant to
Section 220 of the DGCL or pursue any litigation related thereto against the
Company, or to encourage, assist or cooperate with any third party with respect
to any such demand(s) or litigation;

 

(x)     disclose publicly, or privately in a manner that could reasonably be
expected to become public, any intention, plan or arrangement inconsistent with
the foregoing;

 

(xi)     take any action challenging the validity or enforceability of any
provisions of this Section 3(a);

 

(xii)     publicly request that the Company amend or waive any provision of
Sections 2 and 3(a);

 

(xiii)     enter into any agreement, arrangement or understanding concerning any
of the foregoing (other than this Agreement) or encourage or solicit any person
to undertake any of the foregoing activities;

 

(xiv)     provided, however, that nothing in this Section 3(a) or elsewhere in
this Agreement shall prohibit (A) an Investor Director, acting in his or her
fiduciary capacity as a director of the Company, from (1) taking any action or
making any statement at any meeting of the Board or of any committee thereof, or
(2) making any statement to any Co-Executive Chairman or the Chief Executive
Officer or any other director of the Company; (B) an Investor Director, acting
in his or her fiduciary capacity as a director of the Company, from making any
statement or disclosure determined (on advice of outside legal counsel) to be
required under the federal securities laws or other applicable laws; (C) any
Investor from privately making any statement or expressing or disclosing such
Investor’s views in private to any Co-Executive Chairman or the Chief Executive
Officer or another other officer or director of the Company; or (D) any
Investor, Affiliate or Associate from voting in such manner as it deems
appropriate on any matter unrelated to the election of directors of the Company
and the other matters referenced in Section 2(a).

 

(b)     As used in this Agreement:

 

(i)     the term “Affiliate” means a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the person specified with respect to the specific action at issue
hereunder; the term “Associate” means any corporation or organization controlled
by the person specified, any trust or other estate in which such person has a
substantial beneficial interest or as to which such person serves as a trustee
or in a similar fiduciary capacity, and any relative or spouse of such person,
or any relative of such spouse, who has the same home as such person, in each
case, with respect to the specific action at issue hereunder; the term “control”
shall have the meaning set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act; the terms “beneficial owner” and “beneficial ownership” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act; and the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature; and

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)     the term “Standstill Period” shall mean the period commencing upon the
date of this Agreement, and ending on the later of (A) the conclusion of the
2015 Annual Meeting of Stockholders of the Company and (B) such time as none of
the Investor Nominees are members of the Board; provided however, that if both
Investor Directors resign from the Board prior to the date that is 10 days prior
to the deadline for submissions of stockholder nominations for the Company’s
2015 annual meeting of stockholders pursuant to the Company’s bylaws, as in
effect from time to time (the “2015 Stockholder Nomination Deadline Date”), the
Standstill Period shall end on the 2015 Stockholder Nomination Deadline Date.

 

Section 4.     Company Governing Documents and Policies. By the date hereof,
each of the Investor Directors shall review the Company’s certificate of
incorporation, bylaws, applicable committee charters and trading policy of the
Company and agree to abide by the provisions thereof during their service as
directors of the Company. Each of the Investors acknowledges that United States
and other applicable securities laws may prohibit any persons who have material,
nonpublic information concerning the Company from purchasing or selling
securities of the Company or from communicating such information to any person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities in reliance upon such information and
each of the Investors agree not to purchase or sell securities of the Company in
any way, shape or form (including, but not limited to, pursuant to a "hedging"
transaction, whether or not such transaction involves the actual exchange of
securities, or "short selling"), directly or indirectly, publicly or privately,
while in possession of material, nonpublic information or from communicating
such material, nonpublic information to any person.

 

Section 5.     Questionnaires/Background Checks. Each of the Investor Nominees,
prior to being nominated or appointed, shall (i) have accurately completed the
form of questionnaire provided by the Company for its use in connection with
their nomination or appointment to the Board and preparation of the Company’s
proxy statement and other reports filed with the SEC, (ii) consent to, and
undergo a background check, the results of which shall be reasonably acceptable
to the Company, and (iii) execute and deliver to the Company such agreements and
other documents as the Company customarily requires from new nominees for
directorships.

 

Section 6.     Resignation. As a condition to commencement of a term on the
Board (or nomination therefor), each Investor Director shall provide to the
Company an irrevocable letter of resignation in substantially the form attached
hereto as Exhibit B which shall become effective earlier of (1) fifteen (15)
days after written notice of a material breach by any Investor of this Agreement
is provided to the breaching Investor by the Company (unless such breach is
cured within such fifteen (15) day period); provided, that if such alleged
breaching Investor disputes such breach, the resignation of such Investor
Director shall not become effective until (i) the Investor agrees not to dispute
such breach in writing or (ii) a court of competent jurisdiction in a final
judgment on the merits (whether or not subject to appeal) has confirmed or
determined the existence of such breach and (2) the date on which the Investors,
together with all Affiliates, cease collectively to beneficially own at least 3%
of the outstanding shares (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) of Common Stock
(determined in accordance with Rule 13d-3 under the Securities Exchange Act of
1934, as amended).   

 

 
6

--------------------------------------------------------------------------------

 

 

Section 7.     Release.

 

(a)     Investors Release. The Investors, on behalf of themselves and their
respective Affiliates, Associates, partners, members and shareholders, hereby
release the Company and each controlling person, officer, director, stockholder,
agent, Affiliate, Associates, employee, partner, attorney, heir, assign,
executor, administrator, predecessor and successor, past and present, of the
Company, from any claims, demands, rights, liabilities, damages, actions,
losses, obligations, judgments, suits, fees, expenses, costs, any other relief
of any nature whatsoever, matters, issues and causes of action of any and every
kind, nature or description whatsoever, whether known or unknown, under state,
federal, local, common, foreign or statutory law or any other law, rule or
regulation, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, concealed or hidden, or matured or unmatured that, in each case,
were or could have been asserted against them in connection with (i) the
Nomination Letter, (ii) the Investors Preliminary Proxy Statement and other
soliciting materials or (iii) the Schedule 13D, as amended, regarding the
Company initially filed by Iroquois with the SEC on November 21, 2013.

 

(b)     Company Release. The Company, on behalf of itself and its Affiliates,
and Associates, hereby release each Investor and each controlling person,
officer, director, stockholder, agent, Affiliate, Associates, employee, partner,
attorney, heir, assign, executor, administrator, predecessor and successor, past
and present, of each Investors, from any claims, demands, rights, liabilities,
damages, actions, losses, obligations, judgments, suits, fees, expenses, costs,
any other relief of any nature whatsoever, matters, issues and causes of action
of any and every kind, nature or description whatsoever, whether known or
unknown, under state, federal, local, common, foreign or statutory law or any
other law, rule or regulation, contingent or absolute, suspected or unsuspected,
disclosed or undisclosed, concealed or hidden, or matured or unmatured that, in
each case, were or could have been asserted against them in connection with the
Company’s Preliminary Proxy Statement.

 

Section 8.     Representations and Warranties of the Company. The Company
represents and warrants to the Investors that (a) the Company has the corporate
power and authority to execute the Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

Section 9.     Representations and Warranties of the Investors. Each Investor,
on behalf of itself, represents and warrants to the Company that (a) as of the
date hereof, such Investor beneficially owns only the number of shares of Common
Stock as described opposite its name on Exhibit A and Exhibit A includes all
Affiliates and Associates of any Investors that own any securities of the
Company beneficially or of record, (b) this Agreement has been duly and validly
authorized, executed and delivered by such Investor, and constitutes a valid and
binding obligation and agreement of such Investor, enforceable against such
Investor in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) such Investor has the
authority to execute the Agreement, and to bind such Investor to the terms
hereof and (d) the execution, delivery and performance of this Agreement by such
Investor does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound.

 

 
7

--------------------------------------------------------------------------------

 

 

Section 10.     Mutual Non-Disparagement.

 

(a)     Each Investor agrees that, from the date hereof until the one year
anniversary of the end of the Standstill Period, neither it nor any of its
Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to, directly or indirectly, in any capacity or manner, make,
express, transmit speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory toward, the Company or any of its directors, officers, Affiliates,
subsidiaries, employees, agents or representatives (collectively, the “Company
Representatives”), or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or proprietary
information of the Company or its subsidiaries or Affiliates, or derogatorily to
malign, harm, disparage, defame or damage the reputation or good name of the
Company, its business or any of the Company Representatives.

 

(b)     The Company hereby agrees that, from the date hereof until the one year
anniversary of the end of the Standstill Period, neither it nor any of its
Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory toward, any Investor, Affiliates, Associates or any of their
agents or representatives (collectively, the “Investor Representatives”), or
that reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of any Investor
or its subsidiaries or Affiliates or Associates, or derogatively to malign,
harm, disparage, defame or damage the reputation or good name of any Investor or
Investor Representative.

 

(c)     Notwithstanding the foregoing, nothing in this Section 10 or elsewhere
in this Agreement shall prohibit any Party from making any statement or
disclosure required under the federal securities laws or other applicable laws;
provided, that such Party must provide written notice to the other Parties at
least two (2) business days prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws that would
otherwise be prohibited by the provisions of this Section 10, and reasonably
consider any comments of such other Parties.

 

Section 11.     Public Announcements. Promptly following the execution of this
Agreement, the Company and the Investors shall jointly issue a mutually
agreeable press release (the “Mutual Press Release”) announcing the terms of
this Agreement, substantially in the form attached hereto as Exhibit C. Prior to
the issuance of the Mutual Press Release, neither the Company nor the Investors
shall issue any press release or public announcement regarding this Agreement or
take any action that would require public disclosure thereof without the prior
written consent of the other Party. No Party or any of its Affiliates or
Associates shall make any public statement (including, without limitation, in
any filing required under Regulation 13D under the Exchange Act) concerning the
subject matter of this Agreement inconsistent with the Mutual Press Release.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 12.     Specific Performance. Each of the Investors, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other Party hereto may occur in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive or other equitable
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available.

 

Section 13.     Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by electronic
transmission (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (c) one (1)
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to the Company, addressed to:

 

National Holdings Corporation

 

410 Park Ave, 14th Floor,

 

New York, NY 10022

 

Attention: Mr. Mark D. Klein, Co-Chairman and Chief Executive Officer

 

Telephone: (212) 409-2401

 

Facsimile: (212) 409-2407

 

Email: mklein@nhldcorp.com

     

with a copy to (for information purposes only):

     

Troutman Sanders LLP

 

The Chrysler Building

 

405 Lexington Avenue

 

New York, New York 10174

 

Attention: James M. Kaplan, Esq.

 

Tel: (212) 704-6044

 

Fax: (212) 704-8346

 

Email: james.kaplan@troutmansanders.com

     

If to the Investors, addressed to:

     

Iroquois Capital Management LLC

 

641 Lexington Avenue, 26th Floor

 

New York, New York 10022

 

Attention: Joshua Silverman

 

Tel: (212) 974-3070

 

Fax: (212) 207-3452

 

Email: jsilverman@icfund.com

 

 
9

--------------------------------------------------------------------------------

 

 

 

with a copy to (for information purposes only):

     

Olshan Frome Wolosky LLP

 

Park Avenue Tower

 

65 East 55th Street

 

New York, New York 10022

 

Attention: Andrew Freedman, Esq.

 

Tel: (212) 451-2250

 

Fax: (212) 451-2222

 

Email: afreedman@olshanlaw.com

  

Section 14.     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Law of the State of Delaware, without regard
to conflict of law principles thereof.

 

Section 15.     Exclusive Jurisdiction. Each Party to this Agreement (i)
irrevocably and unconditionally submits to the personal jurisdiction of the
state courts of the State of Delaware and the federal courts of the United
States of America located in the State of Delaware, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (iii) agrees that any actions or proceedings
arising in connection with this Agreement or the transactions contemplated by
this Agreement shall be brought, tried and determined only in the Court of
Chancery of the State of Delaware (or, only if said Court of Chancery declines
to accept jurisdiction over a particular matter, any state or federal court
within the State of Delaware), (iv) waives any claim of improper venue or any
claim that those courts are an inconvenient forum and (v) agrees that it will
not bring any action relating to this Agreement or the transactions contemplated
hereunder in any court other than as specified in clause (iii) of this Section
15. The Parties to this Agreement agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 13 or in such other manner as may be permitted by applicable Law, shall
be valid and sufficient service thereof.

 

Section 16.     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 16.

 

Section 17.     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior agreements with respect to the subject matter
hereof.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 18.     Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

 

Section 19.     Amendment. This Agreement may be modified, amended or otherwise
changed only in a writing signed by all of the Parties.

 

Section 20.     Successors and Assigns. This Agreement shall bind the successors
and permitted assigns of the Parties, and inure to the benefit of any successor
or permitted assign of any of the parties; provided, however, that no party may
assign this Agreement without the prior written consent of the other Parties.

 

Section 21.     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party shall have received a counterpart hereof
signed by all of the other Parties. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF format or by facsimile shall be sufficient to
bind the parties to the terms and conditions of this Agreement.

 

Section 22.     Attorneys’ Fees. In the event any Party shall fail to perform
any of its material obligations under this Agreement and another Party hereto
shall bring suit, and establish, in a court of proper jurisdiction under Section
15 (after all appeals) that the actions of such alleged breaching Party giving
rise to such breach were undertaken with the actual intent and actual purpose of
materially breaching this Agreement, then all reasonable third party out-of
pocket fees and expenses, including, without limitation, reasonable attorneys’
fees and expenses, that may be incurred by the prevailing Party in enforcing
this Agreement as relates to such material breach shall be paid by the
materially breaching Party; provided that prior to initiating such suit, the
claiming Party shall give the other Parties written notice of the claimed breach
and ten (10) days from receipt of such notice to cure any claimed breach.

 

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Robert B. Fagenson

 

 

Name:

Robert B. Fagenson

 

 

Title:

Co-Executive Chairman

 

       

INVESTORS:

       

 

IROQUOIS CAPITAL MANAGEMENT L.L.C.

 

 

 

 

 

 

By:

/s/ Joshua Silverman

 

 

Name:

Joshua Silverman

 

 

Title:

Authorized Signatory

 









 









 

IROQUOIS MASTER FUND LTD

 

 

 

 

 

 

By:

/s/ Joshua Silverman

 

 

Name:

Joshua Silverman

 

 

Title:

Authorized Signatory

 



 

 

  /s/ Joshua Silverman    

Joshua Silverman

          /s/ Richard Abbe    

Richard Abbe

          /s/ John G. Coburn    

John G. Coburn

          /s/ Daniel H. McCollum    

Daniel H. McCollum

 

 

 
12

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Investor

Shares of Common Stock

Beneficially Owned*

Iroquois Capital Management L.L.C.

7,121,955

Joshua Silverman

0

Richard Abbe

166,668

John G. Coburn

10,000

Daniel H. McCollum

0

   

Total: 7,298,623

 

* See Schedule 13D/A filed with the SEC by Investors on February 7, 2014 for
more detailed information.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

Form of Irrevocable Resignation

 

[Date]

 

Attention: Co-Executive Chairmen of the Board of Directors

 

Reference is made to the Agreement, dated as of June [__], 2014 (the
“Agreement”), by and among the Company (the “Company”) and the other parties
listed on the signature page thereto. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement.

 

In accordance with Section 6 of the Agreement, I hereby tender my conditional
resignation as a director of the Board and any committees of the Board on which
I am then serving, provided that this resignation shall be effective upon the
earlier to occur of (1) fifteen (15) days after written notice of a material
breach by any Investor of the Agreement is provided to the breaching Investor by
the Company (unless such breach is cured within such fifteen (15) day period)
and (2) the date on which the Investors, together with all Affiliates, cease
collectively to beneficially own at least 3% of the outstanding shares of Common
Stock (determined in accordance with Rule 13d-3 under the Securities Exchange
Act of 1934, as amended). I hereby acknowledge that this conditional resignation
as a director of the Board is as a result of the terms and conditions of the
Agreement.

 

This resignation may not be withdrawn by me at any time during which it is
effective.

 

 

 

Very truly yours,

 

 

[Name of Director]

 

 

 
2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 [nat.jpg]

 

 

NATIONAL HOLDINGS CORPORATION ANNOUNCES CHANGES TO BOARD OF DIRECTORS

 

Reaches Agreement with Iroquois Capital

 

NEW YORK, June 6, 2014 – National Holdings Corporation (OTC BB: NHLD) (”National
Holdings” or the “Company”), a full-service investment banking and asset
management firm, today announced pending changes to its Board of Directors in
advance of its annual shareholder meeting to be held on July 28, 2014.

 

The Board of Directors announced that Peter Zurkow will not stand for
re-election as a class I director, while Leonard Sokolow will resign from the
board immediately following the 2014 annual meeting. In addition, the Board will
appoint Richard Abbe as a class III director and will recommend Joshua Silverman
for nomination as a class I director, alongside Robert B. Fagenson, William
Lerner, James Ciocia and Frederick Wasserman. Mr. Abbe and Mr. Silverman are
both principals with Iroquois Capital Management, LLC.

 

Mr. Abbe and Mr. Silverman, both independent directors, will each serve on the
Company’s newly created Strategy Committee and one of them will serve as
Co-Chairman of this committee. This committee will also include four other
non-management members of the board who are designated as independent directors.
Furthermore, either Mr. Abbe or Mr. Silverman will serve on the board’s audit
committee, with the other individual serving on the board’s corporate governance
committee.

 

Mark D. Klein, National Holdings’ Chief Executive Officer and Co-Executive
Chairman, commented, “Today’s action taken by the Board of Directors will
provide additional independent voices and further assist National Holdings in
executing its strategic growth plan as outlined during the Company’s recent
fiscal second quarter 2014 conference call. National Holdings has consistently
reported strong results over the past several quarters and looks forward to the
contributions from Rich and Josh as the Company continues to diversify its
revenue streams, drive profitability, improve margins, reduce costs, expand its
client base and offer additional complementary products and services.

 

Robert B. Fagenson, National Holdings’ Co-Executive Chairman, stated, “On behalf
of the board, I would like to thank Lenny and Peter in their capacity as
directors for their service and contributions in helping to return National
Holdings to profitability and implementing a defined strategy for continued
growth. The Company will continue to benefit from Lenny’s association with
National Holdings in his roles as director on the boards of two of our
broker-dealer subsidiaries and in the ongoing development of our newest business
unit: National Crowdfunding Platform, where we have already gained some early
traction. Peter will also continue to remain active with National Holdings,
becoming a Managing Director of the Company’s investment banking group, which
has become a leading source of capital for emerging growth companies with
meaningful deal volume in a very short period of time.”

 

In connection with today’s announcement, National Holdings has entered into an
agreement with Iroquois Capital Management, LLC (“Iroquois”), which beneficially
owns approximately 5.9% of the Company’s outstanding shares. Under the
agreement, Iroquois will, among other things, withdraw its proxy contest and
vote its shares in favor of the Company’s proposals at the 2014 annual meeting,
including in favor of the election of Messrs. Silverman, Fagenson, Lerner,
Ciocia and Wasserman as class I directors. The agreement will be filed in a Form
8-K with the SEC.

 

Additional details and bios related to these nominations can be found in the
Company’s amended proxy statement filed with the Securities & Exchange
Commission, which will be sent or distributed to the Company's shareholders of
record as of June 24, 2014 on or about July 1, 2014 in connection with the
solicitation of proxies for use at the Company's annual meeting of shareholders
scheduled for July 28, 2014. The Company will also file additional details on
Form 8-K.

 

 
3 

--------------------------------------------------------------------------------

 

  

About National Holdings Corporation

 

National Holdings Corporation is a full-service investment banking and asset
management firm that provides a range of services, including independent retail
brokerage and advisory services, investment banking, institutional sales and
trading and equity research, financial planning, market making, tax preparation,
insurance and annuities, to corporations, institutional investors and
high-net-worth clients. With over 1,100 Independent advisors, brokers, traders
and sales associates, the Company is a leading Independent Advisor and Broker
services company. National Holdings operates through five subsidiaries: National
Securities Corporation, vFinance Investments, Inc., National Insurance
Corporation and National Asset Management, Inc. and Gilman Ciocia, Inc. The
Company was founded in 1947 and is headquartered in New York and Florida. For
more information, visit www.nhldcorp.com.

 

 

Contacts:

 

National Holdings Corporation

Mark Klein, 212-417-8210          

Chief Executive Officer and Co-Chairman

 

Or

 

Prosek Partners

Nick Rust, 212-279-3115

nrust@prosek.com 

 

Source: National Holdings Corporation

 

 

 

4